UNITED STATES DISTRICT COURT __ U.S. DISTRICT COURT

 

 

EASTERN DISTRICT OF WISCONSIN EASTERN DISTRICT - Wi
~ uy 5
UNITED STATES OF AMERICA, M2 MAR -2 P&S]
Plaintiff, ULERK OF COURT
* Case No. 21-CR-
[18 U.S.C. §§ 922(g)(1), 924(a)(2) &
JAQUELL L. JONES, 924(c); 21 U.S.C. §§ 841(a)(1) &
841(b)(1)(C)]
Defendant.
INDICTMENT 2 1 -CR- 049

 

COUNT ONE
THE GRAND JURY CHARGES THAT:
i On or about August 2, 2020, in the State and Eastern District of Wisconsin,
JAQUELL L. JONES,

knowing he previously had been convicted of a crime punishable by imprisonment for a term
exceeding one year, knowingly possessed a firearm which, prior to his possession of it, had been
transported in interstate commerce, the possession of which was therefore in and affecting
commerce.

2. The firearm is further described as a Taurus, model G2C, 9mm pistol, bearing serial
number TMS51129.

All in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

Case 2:21-cr-00049-PP Filed 03/02/21 Page 1of4 Document 1
COUNT TWO
THE GRAND JURY FURTHER CHARGES THAT:
On or about August 2, 2020, in the State and Eastern District of Wisconsin,
JAQUELL L. JONES
knowingly and intentionally possessed with intent to distribute a mixture and substance
containing heroin, a Schedule I controlled substance, and a mixture and substance containing
cocaine, a Schedule II controlled substance.

In violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C).

Case 2:21-cr-00049-PP Filed 03/02/21 Page 2 o0f4 Document 1
COUNT THREE
THE GRAND JURY FURTHER CHARGES THAT:
On or about August 2, 2020, in the State and Eastern District of Wisconsin,
JAQUELL L. JONES
knowingly possessed a firearm in furtherance of the drug trafficking crime charged in Count Two
of this Indictment.

In violation of Title 18, United States Code, Section 924(c)(1 )(A)(i).

Case 2:21-cr-00049-PP Filed 03/02/21 Page 30f4 Document 1
FORFEITURE NOTICE

Upon conviction of the offense in violation of Title 18, United States Code, Section
922(g)(1) set forth in Count One of this Indictment or Title 18, United States Code, Section
924(c) set forth in Count Three of this Indictment, the defendant, Jaquell L. Jones, shall forfeit to
the United States pursuant to Title 18, United States Code, Section 924(d) and Title 28, United
States Code, Section 2461(c), any firearms and ammunition involved in the knowing violation of
Sections 922(g)(1) or 924(c), including, but not limited to: a Taurus, model G2C, 9mm pistol,
bearing serial number TMS51129.

A TRUE BILL:

 

Date: 3h Z- ZO 2U/

Gnd 6 FROHLING

Si Ric United States Attorney

Case 2:21-cr-00049-PP Filed 03/02/21 Page 4of4 Document 1
